STATE OF WEST VIRGINIA

                          SUPREME COURT OF APPEALS                                FILED
                                                                                 April 19, 2013

                                                                            RORY L. PERRY II, CLERK

SHERRY L. WILLIAMS,                                                       SUPREME COURT OF APPEALS

                                                                              OF WEST VIRGINIA
Claimant Below, Petitioner

vs.)   No. 11-1016 (BOR Appeal No. 2045446)
                   (Claim No. 2001041018)

WEST VIRGINIA OFFICE OF
INSURANCE COMMISSIONER
Commissioner Below, Respondent

and

BECKLEY MEDICAL IMAGING, INC.,
Employer Below, Respondent


                             MEMORANDUM DECISION
       Petitioner Sherry L. Williams, by John Hastings Shumate, Jr., her attorney, appeals the
decision of the West Virginia Workers’ Compensation Board of Review. West Virginia Office of
Insurance Commissioner, by David L. Stuart, its attorney, filed a timely response.

        This appeal arises from the Board of Review’s Final Order dated June 7, 2011, in which
the Board affirmed a December 21, 2010, Order of the Workers’ Compensation Office of Judges.
In its Order, the Office of Judges affirmed the claims administrator’s orders of April 21, 2010,
May 14, 2010, and May 20, 2010. The Court has carefully reviewed the records, written
arguments, and appendices contained in the briefs, and the case is mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.


                                                1
        Sherry L. Williams was employed as an office manager for Beckley Medical Imaging,
Inc. when she sustained an injury to her back while moving a box of computer forms on August
22, 2000. Ms. Williams’s claim was held compensable for major depressive affective disorder,
recurrent episode, moderate degree, sacroiliitis, and spinal stenosis of lumbar region. Ms.
Williams received a 15% permanent partial disability award and a 5% permanent partial
disability award for the psychiatric component of her injury. Ms. Williams continued to receive
multiple medical benefits under the compensable diagnosis including medications, an MRI and a
cane until 2010.

        An MRI in January 2010, revealed multilevel degenerative disc disease with a broad-
based disc bulge at L3-4 and central canal stenosis at that level. On March 26, 2010, Dr. Ranson
referred Ms. Williams to Dr. Patel for a surgical evaluation because of his impression of lumbar
degenerative disc disease with myelopathy. On April 26, 2010, Dr. Ranson requested an
evaluation with Dr. Patel for possible Cauda Equina Syndrome. On May 19, 2010, Dr. Ranson
made another request for Ms. Williams to be evaluated by Dr. Patel and for Percocet, Baclofen
and Neurontin. Dr. Ranson opined that Ms. Williams’s injury and resulting degenerative changes
occurred as a result of the August of 2000 compensable disc injury.

        Dr. Prasadaroao Mukkamala, conducted an independent medical examination on Ms.
Williams and found that the requested consultation with Dr. Rajesh Patel, for lumbar
transforaminal injections, and for Percocet, Baclofen, and Neurontin were all to treat disorders
that were non-compensable under this claim. In its Order, the Office of Judges held that the
preponderance of the evidence showed that the current treatment was for degenerative disc
disorder, which is not a compensable component in this claim. The Board of Review reached the
same reasoned conclusion in its decision of June 7, 2011. We agree with the reasoning and
conclusions of the Board of Review that the requested benefits are not medically related and
reasonably required medical treatment for the claimant’s compensable conditions in this claim.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.

                                                                                        Affirmed.

ISSUED: April 19, 2013

CONCURRED IN BY:
Justice Robin J. Davis
Justice Margaret L. Workman
Justice Allen H. Loughry II

DISSENTING:
Chief Justice Brent D. Benjamin
Justice Menis E. Ketchum
                                                2